DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  While “digital model rectification” does accurately describe the map updating there is no indication that there is a robot/mobile sensor.
The following title is suggested: “Digital Model Rectification and Mobile Sensing Robot”. Or similar that suggest/includes mention of a mobile sensor/robot system.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The disclosure is objected to because of the following informalities:
There appears to be no “brief summary of the invention” section of the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both claims include elements claiming a “leaky-ball algorithm” being used to generate a set of target locations. Neither the claim language or specification clearly define what a “leaky-ball algorithm” is and a NPL/background search for the term did not give any results for a “leaky-ball algorithm” in general or for setting target locations in particular. Applicant’s specification in [0058] states that the “The leaky ball algorithm determines target locations by positioning circles within each of the sub-areas….” Which suggests that the “leaky ball algorithm” is the steps of setting circles/target locations in an area. The paragraph however then goes on to state “Covering sub-areas with a minimum number of circles is a geometric set cover problem. Covering problems, such as the geometric cover set problem, may be solved using a linear program and an approximation algorithm, such as a greedy algorithm.” Does applicant mean that the “leaky-ball algorithm” is a term being used to encompass all “linear programs and approximation algorithms” that can solve a “cover set problem”? Is the “leaky-ball algorithm” a specific type/embodiment of a “approximation algorithm”; currently it is 
Claims 2-9 and 14-20 are also rejected under USC 112(b) as indefinite due to their dependencies on claims 1 and 13 respectively and that none of the claims provide further elements that would render the “leaky-ball algorithm” definite 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-12 is/are rejected under USC 102(a)(2) as being anticipated by Gupta et al, “System and Method for Complete Coverage of Unknown Environments”, US20190354106
Regarding Claim 10, Gupta et al teaches “A system, comprising a computer that includes a processor and a memory storing instructions executable by the processor to:”( Gupta et al [0129] “One or more processing units 1202 can include one or more central processing units (CPUs), graphics processing units (GPUs), mathematical co-processors, application-specific integrated circuits (ASICs), general purpose processing units, and/or special purpose processing units. Processing unit(s) 1202 can be configured to execute stored instructions, such as computer-readable instructions 1206 stored in computer memory 1204, to carry out one or more functions, tasks, and/or operations. For example, the one or more functions, tasks, and/or operations can include, but are not limited to, one or more functions, tasks, and/or operations of the herein-described methods, scenarios, techniques and/or apparatus.”); “identify a set of navigable paths based on a stored map of an area;”( Gupta et al [0025]” Herein are described techniques for online coverage path planning (CPP) that includes providing coverage paths for complete coverage of an a priori unknown environment. Examples of such techniques can be applied to methods and apparatus related to, but not restricted to, autonomous vehicles (e.g., robotics devices, UUVs, UGVs, UAVs).” Here provides the generation of “paths”);“  actuate a robot to move along the navigable paths”(Gupta et al [0004] “after determining that the waypoint of the coverage path is reachable, a command is sent directing the autonomous vehicle to begin travel in the environment toward the waypoint of the coverage path, the command based on the mapping of the environment; and the waypoint of the coverage path is updated based on the status data.”);“ actuate a sensor supported by the robot to collect data while actuating the robot to move along one or more of the navigable paths;”(Gupta et al “[0031] “The ETM can generate a coverage path online using Multiscale Adaptive Potential Surfaces (MAPS), which can include hierarchically-structured and dynamically-updated surfaces that are based on sensor information. The ETM can include a two-dimensional multilevel tape formed by MAPS. The ETM can store and update information corresponding to unexplored, explored, and obstacle-occupied regions, as time-varying potentials on MAPS. In essence, the ETM takes advantage of both the potential field-based and sensor-based planning methods by incrementally building the MAPS using real-time sensor measurements. While, by default the ETM uses the lowest level of MAPS for generating the coverage path online, the ETM can switch to higher levels as needed to escape from a local extremum.”); “identify an object specified in a digital model of the area, stored at a remote server, to be along one of the navigable paths and update the object in the digital model based on the collected data.”( Gupta et al [0141] “At block 1320, while the autonomous vehicle is in the environment, the computing device can: receive status data from the autonomous vehicle, the status data at least related to a location of the autonomous vehicle and to obstacles at the location of the autonomous vehicle, update the environmental status for at least one cell based on the status data related to the location of the autonomous vehicle and to obstacles at the location of the autonomous vehicle, determine, for each cell of the plurality of cells, a value for the cell that is based on the environmental status of the cell” here shows that the “environmental status” is/includes the location an object in the map (an object is identified) and is updated i.e. the object in the digital model is updated (new location recorded, etc.) based on the sensor data and paragraph [0118] “A hardware-in-the-loop setup was established, where the autonomous vehicle carries an onboard laptop that runs the Player, which acts as the server to collect the real-time sensor measurements. The autonomous vehicle stops every few seconds to collect data. The client computer runs the ETM which incrementally builds the map by real-time obstacle discovery. The server and the client communicate through a wireless connection for real-time control and navigation. FIG. 8 shows the results of a real experiment, where the autonomous vehicle successfully evacuated from a local extremum and explored different rooms to achieve ε-coverage, thus revealing the effectiveness of the ε-STAR algorithm.” Here shows that the model (i.e. map) is stored on a remote server);
Regarding Claim 11, Gupta et al teaches “The system of claim 10, wherein the navigable paths define data collection areas, and wherein the instructions further include instructions to select a subset of navigable paths from the set the navigable paths based on the data collection areas.”(Gupta et al, “[0026] “A variety of algorithms can be used for coverage path planning (CPP) to plan “coverage paths” that reach most, if not all, locations of an environment. CPP algorithms can be categorized as either offline algorithms or online (i.e. sensor-based) algorithms. An offline algorithm can assume knowledge of its environment. An online algorithm can compute a coverage path within its environment; e.g., based on sensor information.” Here teaches that navigable paths a generated on/selected based on sensor data (i.e. data collection areas));
Regarding Claim 12, Gupta et al teaches “The system of claim 11, wherein the instructions include instructions to select the subset of the navigable paths such that the data collection areas the data collection areas overlap the area of the stored map” ([0027] “Independently, CPP algorithms can be also categorized as randomized or systematic. Randomized CPP algorithms can follow simple behavior-based rules, requiring neither localization systems nor costly computational resources; however, they can generate strongly overlapped trajectories. In contrast, systematic CPP algorithms can be based on cellular decomposition; that is, a division of a search area of the environment into cells of varying shapes. Some systematic CPP algorithms can decompose a search area into fixed-width cells and presented the sightseer and the seed-spreader strategies for coverage; however, these systematic CPP algorithms are limited to a small set of obstacle geometries.” Thus the “systematic” CPP algorithms are used to minimize overlap in data collection/sensing areas) “and a distance traveled by the robot is minimized.”( Gupta et al [0083] “autonomous vehicle can picks a waypoint from the waypoint candidate set wp based on the autonomous vehicle's turn and travel costs as per Equation (5), which is discussed below. After computing the waypoint candidate set wp, the ETM can loop in state q=CP.sup.0 and send the output vector o.sub.p.sub.3 to move the autonomous vehicle to the next waypoint.”  Here teaches that a “cost” is given to travel distance, i.e. the pathing equation of Gupta et al attempts to minimize travel distance)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 13-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al, US20190354106, “System and Method for complete coverage of unknown environments” in further view of 20060235610 A1, Ariyur et al, “Map-based Trajectory Generation” in further view of Non-patent literature, “Efficient Deployment Algorithms for Ensuring Coverage and Connectivity of Wireless Sensor Networks”, Wang et al.
Regarding Claim 1, Gupta et al teaches “A system, comprising a computer that includes a processor and a memory storing instructions executable by the processor to :”( Gupta et al [0005] “In a second aspect, a computing system that includes one or more processing units and a non-transitory computer-readable medium is provided. The non-transitory computer-readable medium stores at least computer-executable instructions that, when executed by the one or more processing units, cause the computing device to perform functions in accordance with the method of the first aspect.”);“ decompose a stored map of an area into a plurality of polygonal sub-areas;”( Gupta et al [0026] “A variety of algorithms can be used for coverage path planning (CPP) to plan “coverage paths” that reach most, if not all, locations of an environment. CPP algorithms can be categorized as either offline algorithms or online (i.e. sensor-based) algorithms. An offline algorithm can assume knowledge of its environment. An online algorithm can compute a coverage path within its environment; e.g., based on sensor information.” Here teaches the use of coverage planning with decomposition of a map into sub-areas. [0027] “Independently, CPP algorithms can be also categorized as randomized or systematic. Randomized CPP algorithms can follow simple behavior-based rules, requiring neither localization systems nor costly computational resources; however, they can generate strongly overlapped trajectories. In contrast, systematic CPP algorithms can be based on cellular decomposition; that is, a division of a search area of the environment into cells of varying shapes. Some systematic CPP algorithms can decompose a search area into fixed-width cells and presented the sightseer and the seed-spreader strategies for coverage; however, these systematic CPP algorithms are limited to a small set of obstacle geometries. “ Here teaches that systemic CPP algorithms (a sub-type of the CPP given in [0026] involve/use map decomposition
Gupta et al however fails to explicitly teach the setting of “target areas” in particular, instead focusing on mapping a whole areas and updating a region/performing tasks as it goes along, i.e. Gupta et al focuses on the continuous updating/performance as opposed to having set stop/sensing points to map a whole area. Additionally Gupta et al doesn’t focus on the decomposition of a previous map/assumed area.
Wang et al teaches such setting of target locations in order to maximize coverage while also minimizing the amount of stops and/or actors needed to provide this coverage. And provides for/suggests the use of robots to help accomplish the task. Wang teaches the of element: “generate a set of target locations in the polygonal sub-areas according to a leaky ball algorithm;” in Sections 3.1 and 3.2 of Wang et al ‘For a small region...satisfy both coverage and connectivity” and “A region that cannot…Extend our result to an environment with boundaries and obstacles” Both of these teach the placing of sensors (target locations) in a sub-area to maximize coverage while minimizing total amount of circles (again “leaky ball algorithm” was not defined by claims or spec and doesn’t appear to be a well-known/used term of the art as such it being interpreted to mean minimizing the overlap while maximizing coverage. See figures 6 and 7 below
“Fewer sensors are required to ensure full coverage of the sensing field and connectivity of the network as compared to other methods.” Additionally Gupta et al does provide for/suggest the use of other coverage methods/path planning in paragraph [0026] “A variety of algorithms can be used for coverage path planning (CPP) to plan “coverage paths” that reach most, if not all, locations of an environment. CPP algorithms can be categorized as either offline algorithms or online (i.e. sensor-based) algorithms. An offline algorithm can assume knowledge of its environment. An online algorithm can compute a coverage path within its environment; e.g., based on sensor information.”
Wang et al however it fails to provide detail on how a robot would route between the target locations; instead Wang et al focuses on the setting of target locations.
Ariyur et al provides just this routing method of decomposing a map into sub-area polygons and creating from location to set destination in order to avoid obstacles while also maintaining the shortest route.  Ariyur [0026] “One example of a Voronoi diagram 300 is illustrated in FIG. 3. In general, a Voronoi diagram of a set of points S={p.sub.1, . . . , p.sub.n} in a space (R.sup.n) decomposes the space into regions, R.sub.i, around each geometric primitive (e.g., points, lines, polygons, surfaces, polyhedrons, solids, etc.), p.sub.i, such that all the points in the region R.sub.i are closer to p.sub.i than to any other primitive. The Voronoi diagram 300 illustrated in FIG. 3 shows a set of 20 points obtained as ordered pairs from a uniform distribution over the interval [0 100].“ Here gives the decomposition of a space specifically specifically); and moving the robot from location to destination and optimizing for shortest route “actuate a robot to move to a first one of the target locations of the set;”(Ariyur et al Abstract: “The navigation system further includes a shortest path module configured to select an optimal trajectory along which the mobile vehicle can safely traverse the obstacle field and a control module configured to ensure that the mobile vehicle can successfully traverse the optimal trajectory selected by the shortest path module”)
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to further modify modified Gupta to make use of the route connecting/planning of Ariyur for moving the Robot from target location to target location. One would be motivated to make such a modification as in Ariyur’s abstract “The navigation system further includes a shortest path module configured to select an optimal trajectory along which the mobile vehicle can safely traverse the obstacle field and a control module configured to ensure that the mobile vehicle can successfully traverse the optimal trajectory selected by the shortest path module.” Thus by using Ariyur’s method both the shortest path can be determined while also maintaining safety (in Ariyur’s context having enough space to move/minimize chances of getting stuck/colliding) of the robot. Thus further modified Gupta teaches all aspects of claim 1.
Provided is a mapping of modified Gupta to claim 1 for ease of reference, “A system, comprising a computer that includes a processor and a memory storing instructions executable by the processor to :”( Gupta et al [0005] “In a second aspect, a computing system that includes one or more processing units and a non-transitory computer-readable medium is provided. The non-transitory computer-readable medium stores at least computer-executable instructions that, when executed by the one or more processing units, cause the computing device to perform functions in accordance with the method of the first aspect.”);“ decompose a stored map of an area into a plurality of polygonal sub-areas;”( Gupta et al [0026] “A variety of algorithms can be used for coverage path planning (CPP) to plan “coverage paths” that reach most, if not all, locations of an environment. CPP algorithms can be categorized as either offline algorithms or online (i.e. sensor-based) algorithms. An offline algorithm can assume knowledge of its environment. An online algorithm can compute a coverage path within its environment; e.g., based on sensor information.” Here teaches the use of coverage planning with decomposition of a map into sub-areas. Gupta et al paragraph [0027] “Independently, CPP algorithms can be also categorized as randomized or systematic. Randomized CPP algorithms can follow simple behavior-based rules, requiring neither localization systems nor costly computational resources; however, they can generate strongly overlapped trajectories. In contrast, systematic CPP algorithms can be based on cellular decomposition; that is, a division of a search area of the environment into cells of varying shapes. Some systematic CPP algorithms can decompose a search area into fixed-width cells and presented the sightseer and the seed-spreader strategies for coverage; however, these systematic CPP algorithms are limited to a small set of obstacle geometries. “ Here teaches that systemic CPP algorithms (a sub-type of the CPP given in [0026] involve/use map decomposition and Ariyur et al provides the more specific decomposition and pathing, Ariyur [0026] “One example of a Voronoi diagram 300 is illustrated in FIG. 3. In general, a Voronoi diagram of a set of points S={p.sub.1, . . . , p.sub.n} in a space (R.sup.n) decomposes the space into regions, R.sub.i, around each geometric primitive (e.g., points, lines, polygons, surfaces, polyhedrons, solids, etc.), p.sub.i, such that all the points in the region R.sub.i are closer to p.sub.i than to any other primitive. The Voronoi diagram 300 illustrated in FIG. 3 shows a set of 20 points obtained as ordered pairs from a uniform distribution over the interval [0 100].“ Here gives the decomposition specifically);“generate a set of target locations in the polygonal sub-areas according to a leaky ball algorithm;”(Sections 3.1 and 3.2 of Wang et al ‘For a small region.. satisfy both coverage and connectivity” and “A region that cannot…Extend our result to an environment with boundaries and obstacles” Both of these teach the placing of sensors (target locations) in a sub-area to maximize coverage while minimizing total amount of circles (again “leaky ball algorithm” was not defined by claims or spec and doesn’t appear to be a well-known/used term of the art as such it being interpreted to mean minimizing the overlap while maximizing coverage. See figures 6 and 7 below);“  actuate a robot to move to a first one of the target locations of the set;”(Ariyur et al “The navigation system further includes a shortest path module configured to select an optimal trajectory along which the mobile vehicle can safely traverse the obstacle field and a control module configured to ensure that the mobile vehicle can successfully traverse the optimal trajectory selected by the shortest path module”);“ and actuate a sensor to collect data at the first one of the target locations.  ” (Wang et al Introduction: “The goal is different from our work, which assumes we choose the locations to deploy sensors” here teaches the target locations are sensor actuation locations, see figure 6 and 7 below);

    PNG
    media_image1.png
    288
    676
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    531
    519
    media_image2.png
    Greyscale

Regarding Claim 2, modified Gupta teaches “The system of claim 1, wherein the instructions further include instructions to decompose the stored map of the area into the plurality of polygonal sub-areas based on locations of objects specified in the stored map.”(Ariyur et al [0026] “One example of a Voronoi diagram 300 is illustrated in FIG. 3. In general, a Voronoi diagram of a set of points S={p.sub.1, . . . , p.sub.n} in a space (R.sup.n) decomposes the space into regions, R.sub.i, around each geometric primitive (e.g., points, lines, polygons, surfaces, polyhedrons, solids, etc.), p.sub.i, such that all the points in the region R.sub.i are closer to p.sub.i than to any other primitive. The Voronoi diagram 300 illustrated in FIG. 3 shows a set of 20 points obtained as ordered pairs from a uniform distribution over the interval [0 100]”. Here are the instructions to decompose a map into polygonal sub-areas [0027] “If the sites of S are the centers of the obstacles 180, the edges 310 of the Voronoi diagram 300 define the possible channels through the obstacle field 170 that maximize the distance to the obstacles 180. Therefore, in planning possible paths for the mobile vehicle 110 through the obstacle field 170, it is often "safest" to traverse the edges 310 of the Voronoi diagram 300.” Here teaches that the “polygonal sub-areas” are set/generated in respect to the location of objects.);
Regarding Claim 3, modified Gupta teaches “The system of claim 1, wherein each of the target locations defines a data collection area, and wherein the instructions further include instructions to identify a first data collection area of one of the target locations overlapped by a second data collection area of another of the target locations.”(See figures 6 and 7 above which shows that target locations are data collection areas and set linked from one to another based on overlapping areas; Wang et al Introduction: “The goal is different from our work, which assumes we choose the locations to deploy sensors” here teaches the target locations are sensor actuation locations);
(Ariyur [0019] “In operation, the navigation system 130 identifies a number of possible paths 190 over which the mobile vehicle 110 can travel safely through the obstacle field 170 to reach its destination 120 without encountering any obstacles 180. Once these possible paths 190 have been identified, the navigation system 130 then determines an optimal trajectory for the mobile vehicle 110. In conventional systems, this process typically involves approximations to variational problems, which can take on the order of several seconds or even minutes to solve for. In the illustrated embodiment, however, this process can advantageously be performed in less than a second, as described in more detail below.” Here gives the identifying of navigable paths (possible paths 190 of Ariyur) to target locations (the destination 120 of Ariyur));
Regarding Claim 6, modified Gupta teaches “The system of claim 5, wherein the instructions further include instructions to actuate the sensor to collect data while actuating the robot to move along one or more of the navigable paths.”( [0018] “The destination 120 may be the final destination of the mobile vehicle 110, or it may be an intermediate destination along the vehicle's route, such as a waypoint generated by the vehicle's navigation system 130. In the embodiment illustrated in FIG. 1, an obstacle field 170 is located between the mobile vehicle 110 and its destination 120. The obstacle field 170 includes a number of obstacles 180, such as buildings, trees, or mountains, which are known to the vehicle's navigation system 130. In some cases, obstacles 180 may be known to the navigation system 130 because they are included on maps made available to the navigation system 130 in advance. In other cases, obstacles 180 may be detected by one or more of the vehicle's sensors and made known to the navigation system 130 while the mobile vehicle 110 is in transit” Here gives the use of sensors while in transit along a path);
Regarding Claim 7, modified Gupta teaches “The system of claim 5, wherein the stored map includes barriers, and the instructions include instructions to identify the set of navigable paths based on the barriers included in the map.”(Ariyur et al [0026] “One example of a Voronoi diagram 300 is illustrated in FIG. 3. In general, a Voronoi diagram of a set of points S={p.sub.1, . . . , p.sub.n} in a space (R.sup.n) decomposes the space into regions, R.sub.i, around each geometric primitive (e.g., points, lines, polygons, surfaces, polyhedrons, solids, etc.), p.sub.i, such that all the points in the region R.sub.i are closer to p.sub.i than to any other primitive. The Voronoi diagram 300 illustrated in FIG. 3 shows a set of 20 points obtained as ordered pairs from a uniform distribution over the interval [0 100]”. Here are the instructions to decompose a map into polygonal sub-areas [0027] “If the sites of S are the centers of the obstacles 180, the edges 310 of the Voronoi diagram 300 define the possible channels through the obstacle field 170 that maximize the distance to the obstacles 180. Therefore, in planning possible paths for the mobile vehicle 110 through the obstacle field 170, it is often "safest" to traverse the edges 310 of the Voronoi diagram 300.” Here teaches that the “polygonal sub-areas” are set/generated in respect to the location of objects (obstacles 180 of Ariyur). I.e. barriers));
Regarding Claim 8, modified Gupta teaches “The system of claim 5, wherein the instructions include instructions to select a subset of navigable paths from the set of navigable paths, the subset of paths connecting the target locations.”( [0018] “The destination 120 may be the final destination of the mobile vehicle 110, or it may be an intermediate destination along the vehicle's route, such as a waypoint generated by the vehicle's navigation system 130. In the embodiment illustrated in FIG. 1, an obstacle field 170 is located between the mobile vehicle 110 and its destination 120. The obstacle field 170 includes a number of obstacles 180, such as buildings, trees, or mountains, which are known to the vehicle's navigation system 130. In some cases, obstacles 180 may be known to the navigation system 130 because they are included on maps made available to the navigation system 130 in advance. In other cases, obstacles 180 may be detected by one or more of the vehicle's sensors and made known to the navigation system 130 while the mobile vehicle 110 is in transit” the destination 120 of Ariyur is the target location and as from Wang et al the destination is a sensor deployment area/location);
Regarding Claim 9, modified Gupta teaches “The system of claim 8, wherein the instructions include instructions to select the subset of navigable paths to minimize a distance along the navigable paths connecting the target locations.”(Ariyur “[0017] FIG. 1 is a schematic of a mobile vehicle 110 traveling toward a destination 120. In a preferred embodiment, the mobile vehicle 110 comprises a hover-capable UAV, such as, for example, an organic air vehicle (OAV). In other embodiments, however, the mobile vehicle 110 may comprise any of a wide variety of other unmanned mobile vehicles, such as, for example, fixed-wing UAVs, mobile ground vehicles, unmanned underwater vehicles (UUVs), or the like. In the illustrated embodiment, the mobile vehicle 110 comprises a navigation system 130 including a polygon rasterization module 140, a shortest path module 150, and control module” Here teaches that a minimized distance is selected);
Claims 13-15, and 17-20 appear to be identical to claims 1-3, and 5-9 but instead are directed to a method whereas claims 1-3, 5-9 are directed to a system which performs that method. The individual elements of claims 13-15, and 17-20 are the same as 1-3, and 5-9 with the same dependencies to their respective independent claims. As such see the rejections of claims 1-3, and 5-9 for the rejections of claims 13-15, and 17-20. For reference the pairs are as follows: (1,13);(2,14);(3,15);(5,17);(6,18);(7,19);(8,20).
To summarize how the prior art is used, Gupta et al teaches the overall system of a robot navigating and mapping an environment, Ariyur et al gives/expands on the map decomposition into polygonal subareas and routing for the robot introduced by Gupta et al, and Wang et al teaches the setting of target location to ensure both maximal coverage and also minimizing overlap/sensor deployments needed and the deployment of sensors at those locations thus optimizing Gupta et al.
Claims 1 and 3, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al in view of Ariyur et al.
section 2.2 “Sensor deployment is also addressed in the field of robotics [9, 8]. With robots, sensors can be deployed one by one.”. );Wang teaches the elements of: “generate a set of target locations in the polygonal sub-areas according to a leaky ball algorithm;”(Sections 3.1 and 3.2 of Wang et al ‘For a small region.. satisfy both coverage and connectivity” and “A region that cannot…Extend our result to an environment with boundaries and obstacles” Both of these teach the placing of sensors (target locations) in a sub-area to maximize coverage while minimizing total amount of circles (again “leaky ball algorithm” was not defined by claims or spec and doesn’t appear to be a well-known/used term of the art as such it being interpreted to mean minimizing the overlap while maximizing coverage. See figures 6 and 7 below);“  and; “ and actuate a sensor to collect data at the first one of the target locations.  ” (Wang et al Introduction: “The goal is different from our work, which assumes we choose the locations to deploy sensors” here teaches the target locations are sensor actuation locations, see figure 6 and 7 below);
Wang et al however fails to describe in detail the robots, as instead Wang et al is focused on the target location setting method as opposed to the detailed implementation. 
Ariyur et al gives such a robot pathing method for navigating from a location to a destination around objects. Ariyur teaches “A system, comprising a computer that includes a processor and a memory storing instructions executable by the processor to;” Ariyur et al, “[0017] FIG. 1 is a schematic of a mobile vehicle 110 traveling toward a destination 120. In a preferred embodiment, the mobile vehicle 110 comprises a hover-capable UAV, such as, for example, an organic air vehicle (OAV). In other embodiments, however, the mobile vehicle 110 may comprise any of a wide variety of other unmanned mobile vehicles, such as, for example, fixed-wing UAVs, mobile ground vehicles, unmanned underwater vehicles (UUVs), or the like. In the illustrated embodiment, the mobile vehicle 110 comprises a navigation system 130 including a polygon rasterization module 140, a shortest path module 150, and a control module 160. Those of ordinary skill in the art will understand that the mobile vehicle 110 and the navigation system 130 comprise numerous additional components, such as, for example, sensors, processors, communication devices, etc. which, for simplicity, are not shown in the illustrated embodiment.” Here the “processors” also inherently teaches computer readable memories with instructions. and “decompose a stored map of an area into a plurality of polygonal sub-areas ;”(Ariyur [0026] “One example of a Voronoi diagram 300 is illustrated in FIG. 3. In general, a Voronoi diagram of a set of points S={p.sub.1, . . . , p.sub.n} in a space (R.sup.n) decomposes the space into regions, R.sub.i, around each geometric primitive (e.g., points, lines, polygons, surfaces, polyhedrons, solids, etc.), p.sub.i, such that all the points in the region R.sub.i are closer to p.sub.i than to any other primitive. The Voronoi diagram 300 illustrated in FIG. 3 shows a set of 20 points obtained as ordered pairs from a uniform distribution over the interval [0 100].“ Here gives the decomposition of a map specifically); and “actuate a robot to move to a first one of the target locations of the set;”(Ariyur et al Abstract: “The navigation system further includes a shortest path module configured to select an optimal trajectory along which the mobile vehicle can safely traverse the obstacle field and a control module configured to ensure that the mobile vehicle can successfully traverse the optimal trajectory selected by the shortest path module”
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the Pathing system of Ariyur with the target location setting system of Wang et al. One would be motivated to make this combination as by implementing the sensor deployment on a robot allows (Wang 2.2 “with robots sensors can be deployed one by one”) for less individual sensors to be used to map an area, reducing the total cost of the system. Both Ariyur et al and Wang et al make use of a Voronoi diagrams for the respective target setting (Wang) and robot with pathing systems (Ariyur) as such they would prove to be attractive/complimentary systems to integrate together. Thus modified Wang teaches all aspects of claim 1.
Provided is a mapping of modified Wang to claim 1, “A system, comprising a computer that includes a processor and a memory storing instructions executable by the processor to:”(Ariyur et al, “[0017] FIG. 1 is a schematic of a mobile vehicle 110 traveling toward a destination 120. In a preferred embodiment, the mobile vehicle 110 comprises a hover-capable UAV, such as, for example, an organic air vehicle (OAV). In other embodiments, however, the mobile vehicle 110 may comprise any of a wide variety of other unmanned mobile vehicles, such as, for example, fixed-wing UAVs, mobile ground vehicles, unmanned underwater vehicles (UUVs), or the like. In the illustrated embodiment, the mobile vehicle 110 comprises a navigation system 130 including a polygon rasterization module 140, a shortest path module 150, and a control module 160. Those of ordinary skill in the art will understand that the mobile vehicle 110 and the navigation system 130 comprise numerous additional components, such as, for example, sensors, processors, communication devices, etc. which, for simplicity, are not shown in the illustrated embodiment.” Here the “processors” also inherently teaches computer readable memories with instructions); “decompose a stored map of an area into a plurality of polygonal sub-areas ;”(Ariyur [0026] “One example of a Voronoi diagram 300 is illustrated in FIG. 3. In general, a Voronoi diagram of a set of points S={p.sub.1, . . . , p.sub.n} in a space (R.sup.n) decomposes the space into regions, R.sub.i, around each geometric primitive (e.g., points, lines, polygons, surfaces, polyhedrons, solids, etc.), p.sub.i, such that all the points in the region R.sub.i are closer to p.sub.i than to any other primitive. The Voronoi diagram 300 illustrated in FIG. 3 shows a set of 20 points obtained as ordered pairs from a uniform distribution over the interval [0 100].“ Here gives the decomposition of a map specifically);“generate a set of target locations in the polygonal sub-areas according to a leaky ball algorithm;”(Sections 3.1 and 3.2 of Wang et al ‘For a small region.. satisfy both coverage and connectivity” and “A region that cannot…Extend our result to an environment with boundaries and obstacles” Both of these teach the placing of sensors (target locations) in a sub-area to maximize coverage while minimizing total amount of circles (again “leaky ball algorithm” was not defined by claims or spec and doesn’t appear to be a well-known/used term of the art as such it being interpreted to mean minimizing the overlap while maximizing coverage. See figures 6 and 7 below);“  actuate a robot to move to a first one of the target locations of the set;”(Ariyur et al abstract: “The navigation system further includes a shortest path module configured to select an optimal trajectory along which the mobile vehicle can safely traverse the obstacle field and a control module configured to ensure that the mobile vehicle can successfully traverse the optimal trajectory selected by the shortest path module”);“ and actuate a sensor to collect data at the first one of the target locations.  ” (Wang et al Introduction: “The goal is different from our work, which assumes we choose the locations to deploy sensors” here teaches the target locations are sensor actuation locations, see figure 6 and 7 below);

    PNG
    media_image1.png
    288
    676
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    531
    519
    media_image2.png
    Greyscale

Regarding Claim 3, Modified Wang teaches “The system of claim 1, wherein each of the target locations defines a data collection area, and wherein the instructions further include instructions to identify a first data collection area of one of the target locations overlapped by a second data collection area of another of the target locations.”(See figures 6 and 7 above which shows that target locations are data collection areas and set linked from one to another based on overlapping areas; Wang et al Introduction: “The goal is different from our work, which assumes we choose the locations to deploy sensors” here teaches the target locations are sensor actuation locations);
Claims 13, 15 appear to be identical to claims 1, 3 only directed to a method instead of a system. Therefore see rejection of Claims 1 and 3 above for claims 13 ad 15
Claim 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined Wang et al and Ariyur et al (i.e. Modified Wang) in further view of Non-patent literature, Mesa-Barrameda et al, “Sensor Deployment by a Robot in an Unknown Orthogonal Region: Achieving Full Coverage.
Modified Wang teaches all aspects of claims 1 and 3 however it fails to teach the removal/trimming of redundant locations between the sub-area polygons from a set prior to moving the robot. Wang et al does however mention that such overlap may occur in boundaries between sections (and thus would result in more/redundant sensor deployments than is necessary). Such boundaries would occur more frequently in maps complicated geometries/partitions, such as internal environments like offices and apartments where multiple small and large regions are need to accurately decompose/model the map. Wang et al in Section 4 “To identify small regions…Such expansion may cause overlapping with the original obstacles and A’s boundaries. For those parts with overlapping, we can take back the projections to obtain small regions” Thus teaching that in the case of overlapping spaces/regions the removal/reduction of at least one region should occur to minimize the overlap. 
While solving the same function/effect of preventing redundant collection areas from being marked, this reshaping/sizing step takes place before target locations are set (i.e. redundant areas aren’t put into a set in the first place). Thus Wang fails to teach the trimming of redundant/overlapping areas from the “set” of target locations before actuating the robot along the path.
(Mesa-Berrameda “B. Boundary Handling Rules” “Any redundancy created when calculating deployment locations of B-sensors using this approach will be detected on the map, and removed before actual sensor deployment takes place”);
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to further modify modified Wang et al to include this redundant sensor locations and removal of Mesa-Barrameda. One would be motivated to make such an addition in order to ensure both complete coverage while also minimizing the amount of sensors (and therefore cost) needed. Mesa-Barrameda introduction section teaches that sensor deployment can be expensive and time consuming: “Furthermore their coordination to cover an unknown environment efficiently is a complex task, and a very costly one in terms of number of mobile sensors, amount of time to finish the task, and number of messages being exchanged between mobile sensors”  and that by using their method this maximal coverage with minimal sensors can be achieved (Mesa-Barrameda  introduction: “a robot capable of accessing areas of the ROI… achieve maximum coverage with a minimum number of sensors”)
(Mesa-Berrameda “B. Boundary Handling Rules” “Any redundancy created when calculating deployment locations of B-sensors using this approach will be detected on the map, and removed before actual sensor deployment takes place”);
Claims 16 appear to be identical to claims 4 but is instead drawn to a method instead of the system. As such refer to claims 4 for the rejection of claims 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US patent #5202661, Everett Jr et al, “Method and System for Fusing Data  From Fixed and Mobile Security Sensors”; US Pub 20120221237, Jung et al, “Apparatus and Method of Cell-Based Planning for Mobile Body”; US patent #10330480, Krishnaswamy et al, “Deployable Sensors”
Everett Jr gives a sensor coverage system for security purposes (a specialized form of map updating focuses on detecting unknown objects (i.e. intruders)) that makes use of both fixed sensor (e.g. ceiling cameras) and mobile sensors (robot with camera system attached) which change positions/routes to maximize coverage and/or sensor detail of areas on demand. Includes map decomposition into polygonal areas for sensor coverage and routing of robots to such areas around obstacles.
Jung et al gives a detailed method of decomposing a map around potential objects for determining routes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Fri 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/             Supervisory Patent Examiner, Art Unit 3661